       Case 1:20-cv-10002-RGS Document 37-1 Filed 01/22/21 Page 1 of 22




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
EMILY FORSYTHE,                     )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                Civil Action No. 1:20-cv-10002
                                    )
WAYFAIR, LLC                        )
                                    )
      Defendant.                    )
____________________________________)

                DECLARATION OF LYNN A. KAPPELMAN, ESQ.
        IN SUPPORT OF DEFENDANT’S MOTION FOR TAXATION OF COSTS

       I, Lynn A. Kappelman, Esq., declare under penalty of perjury:

       1.      I am a member of the Bar of this Court and an attorney at the law firm of Seyfarth

Shaw LLP, attorneys for Defendant Wayfair, LLC (“Defendant” or “Wayfair”) in the above-

captioned action. This Declaration is based on my personal knowledge and review of my firm’s

business records. I submit this Declaration in support of Defendant’s application for an award of

its taxable costs in this action pursuant to 28 U.S.C. § 1920 and Rule 54(d)(1) of the Federal Rules

of Civil Procedure. Defendant seeks recovery of its taxable costs in the amount of $6,656.55.

       2.      Annexed hereto as Exhibit 1 is a true and correct copy of the Opinion in favor of

Defendant, dated January 12, 2021, and entered on the docket in this case on the same day (ECF

No. 35).

       3.      Annexed hereto as Exhibit 2 is a true and correct copy of the Entry of Judgment

dated January 12, 2021, and entered on the docket in this case on the same day (ECF No. 36).

       4.      Annexed as Exhibits A through G to the Itemized Bill of Costs, filed herewith,

are true and correct copies of invoices received for court reporter fees incurred and paid by
        Case 1:20-cv-10002-RGS Document 37-1 Filed 01/22/21 Page 2 of 22




Defendant in connection with the depositions of Plaintiff as well as the seven witnesses whose

depositions Plaintiff noticed. These are recoverable because Defendant used all of these deposition

transcripts in support of its motion for summary judgment (ECF Nos. 19-22, 31). See Trustees of

Bos. Univ. v. Everlight Elecs. Co., 392 F. Supp. 3d 120, 136 (D. Mass. 2019), reconsideration

denied, No. CV 12-11935-PBS, 2020 WL 1429853 (D. Mass. Mar. 24, 2020) (awarding Rule 54

costs for deposition transcripts cited in Defendants’ motion for summary judgment, noting “The

costs for these transcripts are also recoverable.”) (citing Keurig, Inc. v. JBR, Inc., No. CIV. 11-

11941-FDS, 2014 WL 2155083, at *3 (D. Mass. May 21, 2014)). The amount of these deposition

and transcription costs, $6,656.55, is entered in the Bill of Costs under “Fees for printed or

electronically recorded transcripts necessarily obtained for use in this case.”

        5.      The costs set out in the Bill of Costs and listed above are correctly stated, allowable

by law, and were actually and necessarily incurred in the case.

        WHEREFORE, Defendant requests that costs be allowed in the amount of $6,656.55

against Plaintiff.

        I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the foregoing is true

and correct.




Executed on January 22, 2021

                                                       /s/ Lynn A. Kappelman
                                                       Lynn A. Kappelman




                                                  2
        Case 1:20-cv-10002-RGS Document 37-1 Filed 01/22/21 Page 3 of 22



                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 22, 2021, this document was filed through the CM/ECF

system and will be sent electronically to the registered participants as identified on the Notice of

Electronic Filing and paper copies will be sent to those indicated as non-registered participants.



                                              /s/ Lynn A. Kappelman
                                              Lynn A. Kappelman




                                                 3
Case 1:20-cv-10002-RGS Document 37-1 Filed 01/22/21 Page 4 of 22




                  EXHIBIT 1
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageï5±ºofïê
                                                                       22




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10002-RGS

                             EMILY FORSYTHE

                                      v.

                               WAYFAIR, LLC

                 MEMORANDUM AND ORDER ON
          DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                              January 12, 2021

STEARNS, D.J.

      Emily Forsythe brings this action against her former employer,

Wayfair, LLC, alleging sex discrimination and retaliation under Title VII of

the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and Mass. Gen. Laws

ch. 151B, § 4. Wayfair moves for summary judgment pursuant to Fed. R. Civ.

P. 56. For the following reasons, the court will allow its motion.

                             BACKGROUND

      The essential facts, viewed in the light most favorable to Forsythe as

the non-moving party, 1 are as follows. In January of 2017, Forsythe began


      1 Forsythe cursorily disputes the truth of nearly seventy paragraphs in
Defendant’s Statement of Undisputed Facts (Def.’s SUF) (Dkt. # 21). See
Pl.’s Statement of Facts (Pl.’s SOF) at 3 (Dkt. # 28). She does not, however,
identify any perceived inaccuracies in these paragraphs with specificity. The
court thus treats the challenged paragraphs as admitted except to the extent
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageî6±ºofïê
                                                                       22




working for Wayfair as a Senior Manager in its Industrial Engineering

Department.     She operated out of a facility in Hebron, Kentucky, and

reported to Matt Witte.



they are actually contradicted by a substantive paragraph in Plaintiff’s SOF
(and that substantive paragraph properly cites to portions of the record in
support). See Mehic v. Dana-Farber Cancer Inst., Inc., 2018 WL 4189706,
at *2-3 (D. Mass. Aug. 31, 2018) (noting that L.R. 56.1 “requires the non-
moving party to provide citations to the record, i.e., ‘affidavits, depositions,
or other documentation,’ with page references” to support any contention
that there exists a genuine issue of material fact and that the court may
“deem admitted the facts in defendants’ corresponding L[.]R. 56.1 paragraph
when the response paragraph either does not provide an adequate citation to
the record or controvert defendant’s corresponding L[.]R. 56.1 paragraph”).

      The court further denies the motion to strike paragraphs 6, 7, 13, 17-
19, 22, 32-33, 37-38, 41, 43, 47-49, 57, 62-63, 65, 70, 72, 74-77, 79, 83-88,
90, 93-95, 98, 101, 104-107, 109, 113, 115-117, 122-124, 126, 128, 130, and 134
on evidentiary grounds. As a preliminary matter, the court questions the
propriety of these evidentiary objections given that Forsythe herself relies
heavily on statements that, at first glance, would be subject to a hearsay
challenge, see, e.g., Ex. 1 to Pl.’s SOF, and uses deposition testimony for the
same purposes which she criticizes in Def.’s SUF, compare Pl.’s SOF ¶ 5
(using the deposition testimony of a Talent Management representative to
establish the existence of a policy “against personal relationships between
superiors and subordinates”), with Pl.’s Evidentiary Objs. ¶ 19 (Dkt. #30)
(objecting to the use of that same representative’s testimony to establish the
existence of a policy imposing an obligation on Forsythe to report
harassment). The court nonetheless determines on the merits that her
challenges do not hold weight. As to the alleged hearsay statements, for
example, to the extent these statements are relevant to the court’s
disposition, they are not being used for the truth of the matter asserted.
Instead, they are being used for non-hearsay purposes, e.g., to show the effect
on the listener or an individual’s then-current state of mind. And as to
relevancy or unfair prejudice, the court notes that it has only considered
evidence to the extent it is relevant and not unfairly prejudicial in its analysis,
so there is no reason to strike any evidence offered by Wayfair.
                                         2
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageí7±ºofïê
                                                                       22




     In July of 2018, Forsythe coordinated with the Talent Management

Department (Talent Management) and Witte to recruit Michael McDole, a

colleague from a previous employer whom she promoted as “a phenomenal

operations manager, incredibly smart, hardworking, [and] really good at his

job.”2 Ex. 2 to Pl.’s SOF at 79; see also Ex. 9 to Def.’s SUF. During the

recruitment process, Forsythe did not disclose to Talent Management or

Witte that she and McDole had consensually 3 kissed in the fall of 2015. 4

Wayfair ultimately offered McDole a position reporting to Forsythe.

     McDole’s employment with Wayfair began on August 3, 2018.

Forsythe initially rated McDole as exceeding expectations in performance

reviews. She revised these reviews in early 2019 to reflect negative feedback,

however, and characterized his performance in the first few months as

“inconsistent” during her deposition. Ex. 2 to Pl.’s SOF at 83-84. Colleagues


     2   While McDole appears to have applied to Wayfair on his own
initiative in 2017, the record indisputably demonstrates that Forsythe played
a significant role in his 2018 recruitment.

     3   Although she now appears to deny giving consent, see, e.g., Pl.’s SOF
¶ 3; Pl.’s Evidentiary Objs. ¶ 2, Forsythe admitted during her deposition that
she “welcome[d]” the kiss at the time, Ex. 2 to Pl.’s SOF at 39.

     4 The interaction did not proceed beyond kissing and did not result in
any further romantic relationship. The parties dispute, however, whether
the decision not to pursue a romantic relationship was mutual or came
predominantly from Forsythe.

                                      3
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageì8±ºofïê
                                                                       22




reported that Forsythe and McDole quickly began to exhibit difficulty

working together, and by January of 2019, McDole was actively seeking

another position within the company. 5

      Forsythe alleges that, during two separate one-on-one meetings with

McDole in early 2019 (January 22 and March 13), McDole moved his chair

from a position across the table from her to a position directly next to her

with their knees touching. She further alleges that, during the January

meeting, McDole touched her thigh.            Forsythe reports having felt

“uncomfortable” with the physical contact and having tried to move her chair

back to put space between them. Ex. 2 to Pl.’s SOF at 122; see also id. at 123;

Ex. 14 to Def.’s SUF at 5, 6. McDole disputes that either incident occurred.

      McDole ultimately left Forsythe’s team on April 1, 2019 for a position

as a Senior Manager in Wayfair’s Operations Department. In his new role,

which was based in California, McDole no longer reported to Forsythe,

although he still had occasional professional interactions with her. These

interactions became increasingly hostile, 6 and when Forsythe suggested


      5 Forsythe knew that McDole was interviewing for other positions
within the company at the time. See, e.g., Ex. 11 to Def.’s SUF.

      6 Forsythe alleges that McDole frequently sent her “aggressive” and
bullying emails between April and August of 2019. See Pl.’s SOF ¶ 11. She
reports that these emails “concern[ed] information that he knew she did not
have and criticized her to others, by copying them on the emails, for not
                                     4
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageë9±ºofïê
                                                                       22




asking Talent Management and Witte to mediate their disputes, McDole

agreed. Forsythe subsequently requested, however, that they try to resolve

the issues on their own. 7 The meeting with Talent Management never

occurred.

      McDole complained about Forsythe to Witte on several occasions

beginning in April and May of 2019. He was not the first to raise concerns

about Forsythe with Witte; employees had been complaining about her

performance as early as the summer of 2018. These employees reported that

Forsythe could be “rude,” “unprofessional,” condescending, and difficult to

work with. See, e.g., Exs. 16-18, 22-24, 31 to Def.’s SUF.

      In July of 2019, Forsythe visited a Wayfair facility in California. 8

Forsythe alleges that, during this visit, McDole touched her blouse between


providing the information.” Id.
      7  In reaction to McDole’s allegedly rude response to her request,
Forsythe complained directly to Witte. Although she asserts that Witte, after
consulting with McDole, reported that McDole had “attacked” her over the
telephone to the point that Witte expressed concerns about McDole’s mental
stability, Pl.’s SOF ¶ 12, review of the relevant testimony reveals no more than
that Witte believed McDole to be “upset” during the call. Ex. 5 to Pl.’s SOF
at 142. And while Witte admitted to questioning McDole’s mental stability
at the time, he clarified that his concerns related to the long hours McDole
was working (which Witte attributed to McDole’s military training), and not
to his interactions with Forsythe. Ex. 5 to Pl.’s SOF at 142-150.

      8McDole was working out of this facility at the time and told several
superiors that he did not want Forsythe to come to the building. Forsythe
made the visit despite his objections.
                                       5
     Case
      Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filed ðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Page ê10±ºofïê22




her breasts and that, when she moved away from him, he laughed and walked

away. She further alleges that, later that day, McDole began to discuss dating

applications with her. McDole denies having touched Forsythe, but he

concedes that he may have joked with her about dating applications.

      Kory McKnight became Forsythe’s immediate supervisor on August 5,

2019. Nine days later, Forsythe emailed Witte to complain again about

McDole’s conduct. She attached a document to that email containing, inter

alia, allegations of inappropriate touching. 9 Witte referred the email to

Talent Management, and Trevor Shaffer-Figueroa, a senior manager, began

an investigation.   Shaffer-Figueroa interviewed Forsythe, McDole, and

several other employees conversant with the professional interactions

between McDole and Forsythe. He also reviewed the contents of the emails

exchanged between McDole and Forsythe.

      On September 13, 2019, while the investigation was ongoing, Witte

emailed Candice Smith, the Director of Talent Management, to discuss

performance issues that McKnight and others had reported regarding

Forsythe. Smith forwarded the email to Shaffer-Figueroa and asked for an

update on his investigation.     On September 16, 2019, Shaffer-Figueroa


      9 In a subsequent email to Witte, however, Forsythe stated that McDole
was “good in person” and only “ha[d] an edge” when using email. See Ex. 13
to Def.’s SUF.
                                      6
     Case
      Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filed ðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Page é11±ºofïê22




replied that his investigation had concluded and that he had determined

Forsythe’s allegations to be unsubstantiated. He subsequently relayed his

determination to Forsythe.

     The next day, McKnight met with a project manager on Forsythe’s

team who reported challenges working with Forsythe.              Within hours,

Forsythe sent McKnight an email insisting that he not contact her team

directly. She then drove to the office where McKnight was working and

exchanged harsh words with him. Later that day, she emailed McKnight with

a purported summary of their conversation from her personal email account

claiming that McKnight had expressed a desire to remove her from his team.

     Forsythe then emailed Talent Management alleging that McKnight had

retaliated against her for bringing a sexual harassment complaint against

McDole. After discussing the allegations with Forsythe and McKnight (and

after verifying with Smith that no one in Talent Management had been

working to remove Forsythe from her position), Shaffer-Figueroa again

determined that Forsythe’s claim was unsubstantiated. He called Forsythe

on September 19, 2019, to relay his findings and discuss what should be done

next. Forsythe indicated that she “would be very interest[ed] in having you

talk to [Smith] and [the Talent Management] team and putting together a

compelling severance package.” Ex. 50 to Def.’s SUF at 4-5. Shaffer-


                                       7
     Case
      Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filed ðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Page è12±ºofïê22




Figueroa consulted with Smith and counsel at Wayfair, all of whom agreed

that Forsythe’s request for a severance package was an offer of resignation.

      Shaffer-Figueroa emailed Forsythe on September 23, 2019, accepting

her resignation and attaching a severance agreement offering two months of

additional pay. Talent Management then informed McKnight and Witte that

Forsythe had resigned effective September 24, 2019. Forsythe disputes their

interpretation of her words as an offer of resignation and instead maintains

that she was involuntarily terminated.           After pursuing charges of

discrimination before the Equal Employment Opportunity Commission

(EEOC) and the Massachusetts Commission Against Discrimination

(MCAD), she filed this action with the court on January 3, 2020.

                                DISCUSSION

      Summary judgment is appropriate when, based upon the pleadings,

affidavits, and depositions, “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “To succeed, the moving party must show that there is an absence

of evidence to support the nonmoving party’s position.” Rogers v. Fair, 902

F.2d 140, 143 (1st Cir. 1990). “‘[T]he mere existence of a scintilla of evidence’

is insufficient to defeat a properly supported motion for summary

judgment.” Torres v. E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st


                                       8
     Case
      Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filed ðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Page ç13±ºofïê22




Cir. 2000), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986).

      Forsythe raises three sets of claims (under federal and state law,

respectively 10) against Wayfair: (1) sexual harassment; (2) discriminatory

termination; and (3) retaliation. The court assesses the validity of these

claims using the burden-shifting paradigm set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973). Under this paradigm, a plaintiff bears

the initial burden “to show by a preponderance of the evidence a prima facie

case of discrimination” or retaliation. Blare v. Husky Injection Molding Sys.

Boston, Inc., 419 Mass. 437, 441 (1995). If the plaintiff makes the requisite

showing, the burden shifts to the employer to “rebut the presumption created

by the prima facie case by articulating a legitimate, nondiscriminatory reason

for its [employment] decision.” Id. If the defendant proffers a legitimate,

nondiscriminatory reason for its action, “the burden of production shifts

back to the plaintiff employee, requiring the employee to provide evidence

that ‘the employer’s articulated justification [for the termination] is not true


      10 Because the parties do not suggest that the federal and state law
claims should be treated differently in any material respect, and because it is
generally the practice of the Massachusetts Supreme Judicial Court “to apply
Federal case law construing the Federal anti-discrimination statutes in
interpreting G.L. ch. 151B,” Ponte v. Steelcase Inc., 741 F.3d 310, 319 n.9 (1st
Cir. 2014), quoting Wheatley v. Am. Tel. & Tel. Co., 418 Mass. 394, 397
(1994), the court analyzes the claims together.
                                       9
     Case
      Ý¿-»1:20-cv-10002-RGS
           ïæîðó½ªóïðððîóÎÙÍ Document
                              Ü±½«³»²¬37-1 Filedðïñïîñîï
                                       íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Pageïð
                                                                14±ºofïê
                                                                       22




but a pretext.’” Bulwer v. Mount Auburn Hosp., 473 Mass. 672, 681 (2016)

(footnote omitted) (alteration in original), quoting Blare, 419 Mass. at 443.

   A. Sexual Harassment Claims

      The court first addresses Forsythe’s sexual harassment claims. To

establish a prima facie case of sexual harassment, Forsythe must show:

      (1) that she (or he) is a member of a protected class; (2) that she
      was subjected to unwelcome sexual harassment; (3) that the
      harassment was based upon sex; (4) that the harassment was
      sufficiently severe or pervasive so as to alter the conditions of
      plaintiff’s employment and create an abusive work environment;
      (5) that sexually objectionable conduct was both objectively and
      subjectively offensive, such that a reasonable person would find
      it hostile or abusive and the victim in fact did perceive it to be so;
      and (6) that some basis for employer liability has been
      established.

Ponte, 741 F.3d at 320, quoting Forrest v. Brinker Int’l Payroll Co., 511 F.3d

225, 228 (1st Cir. 2007).

      The court is not persuaded that Forsythe can establish the fourth

element, namely, severe or pervasive harassment. Harassment is “severe or

pervasive” when it “alter[s] the conditions of the victim’s employment and

create[s] an abusive working environment.” See Harris v. Forklift Sys., Inc.,

510 U.S. 17, 21 (1993), quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S.

57, 67 (1986). While any determination on this issue is often fact-specific

and best left to a jury, the court finds it significant that the relevant factors –

for example, “the frequency of the discriminatory conduct; its severity;

                                        10
      Case
       Ý¿-»1:20-cv-10002-RGS
            ïæîðó½ªóïðððîóÎÙÍ Document
                               Ü±½«³»²¬37-1 Filedðïñïîñîï
                                        íë Ú·´»¼  01/22/21 Ð¿¹»
                                                            Pageïï
                                                                 15±ºofïê
                                                                        22




whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work

performance,” id. at 23 – uniformly weigh against any finding of severity or

pervasiveness in this case. Forsythe identifies only three isolated incidents

of inappropriate touching, and the court does not believe that, even when

considered within the context of the “nasty” exchanges between the two, see

Ex. 9 to Pl.’s SOF at 33, any reasonable juror could find the conduct involved

sufficiently frequent, severe, or threatening as to render Forsythe’s work

environment abusive.

      Even if Forsythe could demonstrate severity or pervasiveness, her

claim would founder on the sixth element of a viable harassment claim

because she has not shown any basis for employer liability. McDole was a

subordinate and then a coworker of Forsythe. Under Title VII or Chapter

151B, when harassment is carried out by a non-supervisory coworker, “an

employer can only be liable if the harassment is causally connected to some

negligence on the employer’s part.” Noviello v. City of Boston, 398 F.3d 76,

95 (1st Cir. 2005). “Typically, this involves a showing that the employer knew

or should have known about the harassment, yet failed to take prompt action

to stop it.” Id.




                                      11
        Case
         Ý¿-»1:20-cv-10002-RGS
              ïæîðó½ªóïðððîóÎÙÍ Document
                                 Ü±½«³»²¬37-1 Filedðïñïîñîï
                                          íë Ú·´»¼  01/22/21 Ð¿¹»
                                                              Pageïî
                                                                   16±ºofïê
                                                                          22




        Forsythe does not suggest that Wayfair had any reason to know about

McDole’s harassment until she complained in an email to Witte on August

14, 2019. To establish a prima facie case, therefore, Forsythe needs to

demonstrate that Wayfair failed to take prompt action in response to the

email complaint. She does not (and cannot) make the necessary showing

here.     The record indicates that Witte forwarded the email to Talent

Management a little over a week after receiving it and that Talent

Management promptly initiated an internal investigation. See Walker v.

City of Holyoke, 523 F. Supp. 2d 86, 107 (D. Mass. 2007) (“As the Ninth

Circuit has convincingly explained, ‘[t]he most significant immediate

measure an employer can take in response to a [harassment] complaint is to

launch a prompt investigation to determine whether the complaint is

justified.’” (alterations in original)), quoting Swenson v. Potter, 271 F.3d

1184, 1193 (9th Cir. 2001). And while Forsythe appears to dispute the good

faith of this investigation, she does not offer any evidence that investigators

acted in bad faith or failed to consider any relevant information. She merely

asserts, without any support in the record, that Shaffer-Figueroa’s

determination was “based largely, if not exclusively, upon McDole’s denial,”

Pl.’s Opp’n at 19 (Dkt. #27), despite voluminous evidence in the record that

Shaffer-Figueroa weighed the testimony of several colleagues familiar with


                                        12
     Case
      Ý¿-»1:20-cv-10002-RGS
           ïæîðó½ªóïðððîóÎÙÍ Document
                              Ü±½«³»²¬37-1 Filedðïñïîñîï
                                       íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Pageïí
                                                                17±ºofïê
                                                                       22




the relationship between the Forsythe and McDole, the content and tone of

emails Forsythe alleged to be aggressive and bullying, and the wavering

inconsistencies in Forsythe’s versions of events over time.          The court

accordingly will enter judgment for Wayfair on these claims.

   B. Discriminatory Termination Claims

      The court next turns to Forsythe’s discriminatory termination claims.

To establish a prima facie case of discriminatory termination, Forsythe must

show:

      (1) she was a member of a protected class; (2) she possessed the
      necessary qualifications and adequately performed her job; (3)
      she was nevertheless dismissed; and (4) the employer sought
      someone of roughly equivalent qualifications to perform
      substantially the same work.

Caesar v. Shinseki, 887 F. Supp. 2d 289, 297 (D. Mass. 2012).

      Forsythe is on marshy ground with respect to the third element. No

reasonable juror could find that Forsythe’s explicit request for a severance

package amounted to anything other than a voluntary offer to resign,

whatever her later regret.

      Even if Forsythe could establish a prima facie case of discrimination,

Wayfair has articulated a legitimate, nondiscriminatory reason for her

termination (its good faith, even if mistaken, interpretation of her request for




                                      13
     Case
      Ý¿-»1:20-cv-10002-RGS
           ïæîðó½ªóïðððîóÎÙÍ Document
                              Ü±½«³»²¬37-1 Filedðïñïîñîï
                                       íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Pageïì
                                                                18±ºofïê
                                                                       22




a severance package as an offer of resignation 11). Moreover, Forsythe has

offered no evidence demonstrating pretext on Wayfair’s part. 12 At most, she

suggests that her taking September 20, 2019, as a vacation day is inconsistent

with any intent to resign, but this argument is rather difficult to parse given

that Wayfair did not accept Forsythe’s resignation until three days later, on

September 23, 2019. The court will thus enter judgment in Wayfair’s favor

on the discriminatory termination claims.

   C. Retaliation Claims

      Finally, the court addresses Forsythe’s retaliation claims. “To make a

prima facie showing of retaliation, the plaintiff must show that she engaged

in protected conduct, that she suffered an adverse employment action, and

that a causal nexus exists between the protected activity and the adverse




      11Plaintiff offers no evidence to discredit the good faith basis for this
interpretation, and the court declines to infer bad faith where Shaffer-
Figueroa appears to have taken care to consult with his supervisor, Smith,
and legal counsel prior to treating Forsythe’s request as an offer to resign.

      12 The court acknowledges that, because “Massachusetts is a pretext
only jurisdiction,” Bulwer, 473 Mass. at 681, quoting Blare, 419 Mass. at 443,
Forsythe need not show for her state law claim that Wayfair’s explanation
specifically concealed a discriminatory animus. She does, however, need to
“present evidence from which a reasonable jury could infer that ‘the
respondent’s facially proper reasons given for its action against him were not
the real reasons for that action.’” Id. at 682, quoting Wheelock Coll. v.
Massachusetts Comm’n Against Discrimination, 371 Mass. 130, 139 (1976).

                                      14
     Case
      Ý¿-»1:20-cv-10002-RGS
           ïæîðó½ªóïðððîóÎÙÍ Document
                              Ü±½«³»²¬37-1 Filedðïñïîñîï
                                       íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Pageïë
                                                                19±ºofïê
                                                                       22




action.” Ponte, 741 F.3d at 321. Here, even assuming arguendo that Wayfair

terminated Forsythe (a fact about which the court disagrees, for the reasons

discussed above), Forsythe has failed to causally link that action to either her

sexual harassment or retaliation complaint. The only factor weighing in her

favor is timing, 13 and precedent is clear that “chronological proximity does

not by itself establish causality.” Wright v. CompUSA, Inc., 352 F.3d 472,

478 (1st Cir. 2003). This is especially the case where, as here, “[t]he larger

picture undercuts any claim of causation.”        Id. (alteration in original),

quoting Soileau v. Guilford of Maine, Inc., 105 F.3d 12, 16 (1st Cir. 1997).

Forsythe, after all, was the first party to mention separation from Wayfair as

an appropriate response to her complaints, and Shaffer-Figueroa treated her


      13 Forsythe attempts to find support in the allegedly “questionable”
circumstances of the Talent Management investigations into her allegations
of harassment and retaliation. See Pl.’s Opp’n at 7. She fails, however, to
credibly identify any material inadequacies in either investigation. The
closest she comes is to assert that Shaffer-Figueroa’s notes memorializing
conversations with Forsythe’s colleagues were in some respects inaccurate.
Pl.’s SOF ¶ 24. But this allegation does not find any support in the record.
While Skagg testified that Shaffer-Figueroa’s notes left out “context,” she
explicitly declined to call them inaccurate. Ex. 9 to Pl.’s SOF at 24. And after
reviewing the nature of this missing context, the court finds nothing that
raises any legitimate concern about the integrity of the overall investigation.

      Forsythe also attempts to find support in comments McKnight
allegedly made about wanting to replace her. But these comments are
irrelevant to the issue of causation because the parties agree that McKnight
had no authority to fire Forsythe and played no role in any decision by Talent
Management to accept her resignation. See Pl.’s Opp’n at 3 n.3, 8 n.4.
                                      15
     Case
      Ý¿-»1:20-cv-10002-RGS
           ïæîðó½ªóïðððîóÎÙÍ Document
                              Ü±½«³»²¬37-1 Filedðïñïîñîï
                                       íë Ú·´»¼  01/22/21 Ð¿¹»
                                                           Pageïê
                                                                20±ºofïê
                                                                       22




severance request as an offer of resignation only after conferring with Smith

and counsel about the accuracy of his interpretation of the request. The court

will accordingly allow the motion for summary judgment on Forsythe’s

retaliation claims.

                                  ORDER

      For the foregoing reasons, the motion for summary judgment is

ALLOWED in its entirety. The clerk will enter judgment for Wayfair on all

claims and close the case.

                                    SO ORDERED.

                                    /s/Richard G. Stearns  _____
                                    UNITED STATES DISTRICT JUDGE




                                     16
Case 1:20-cv-10002-RGS Document 37-1 Filed 01/22/21 Page 21 of 22




                  EXHIBIT 2
Case 1:20-cv-10002-RGS
  Ý¿-» ïæîðó½ªóïðððîóÎÙÍDocument
                         Ü±½«³»²¬37-1
                                   íê Filed
                                      Ú·´»¼ 01/22/21
                                            ðïñïîñîï Page
                                                     Ð¿¹» 22
                                                          ï ±ºofï22
